Citation Nr: 0527780	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-17 873	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of traumatic deviated septum, left.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of right wrist injury, with un-
united fracture.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a left knee injury.
  
4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to compensation 
benefits pursuant to 38 U.S.C.A § 1151, for a throat injury 
claimed to result from VA medical treatment.   

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a laceration above the right eye.

6.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for histoplasmosis of the lung and right eye. 

7.  Entitlement to service connection for a neck injury.

8.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for immune system damage as a result of 
medication prescribed on June 30, 1999 at the Beckley VA 
Medical Center, West Virginal.

9.  Entitlement to increased (compensable) rating for 
residuals of a chin laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Louisville, Kentucky and Cleveland, Ohio.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1988, the 
RO denied service connection for a right wrist injury, a left 
knee injury, a laceration of the right eye, residuals of 
histoplasmosis of the lungs and right eye, and the residuals 
of a broken nose.  

2.  In an unappealed rating decision dated in April 1988, the 
RO denied compensation benefits under 38 U.S.C.A §  1151 for 
an asserted throat disorder, claimed as incurred due to VA 
medical treatment.

3.  That evidence associated with the claims file subsequent 
to the April 1988 decision with respect to claims for a right 
wrist injury, left knee injury, laceration of the right eye, 
residuals of a broken nose and an asserted throat disorder is 
either cumulative or redundant, and does not bear directly or 
substantially upon the specific matters under consideration.  

4.  That evidence associated with the claims file subsequent 
to the April 1988 decision with respect to the claim of 
entitlement to service connection for histoplasmosis of the 
lung and right eye is either cumulative or redundant, and 
does not bear directly or substantially upon the specific 
matters under consideration.  


5.  A chronic neck disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

6.  The veteran's service-connected residuals of a chin 
laceration is manifested by a nontender, non-painful well-
healed scar without residual dysfunction or limitation, but 
the scar was also clinically reported as superficial and 
unstable.

7.  The veteran does is not diagnosed to have an immune 
system disorder.  


CONCLUSIONS OF LAW

1.  The April 1988 RO decision which denied entitlement to 
service connection for a right wrist injury, left knee 
injury, laceration of the right eye, residuals of a broken 
nose, histoplasmosis of the lung and right eye and for 
benefits for a throat condition as a result of VA medical 
treatment during the late 1950's is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004).

2.  New and material evidence to reopen the claim for service 
connection for a right wrist injury, left knee injury, 
laceration of the right eye, residuals of a broken nose, 
histoplasmosis of the lung and right eye; and for 
compensation benefits for a throat condition as a result of 
VA medical treatment has not been submitted, and the claims 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

3.  The criteria for the establishment of service connection 
for residuals of a neck injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002).

4.  The criteria for the award of compensation benefits for a 
disorder of the immune system, as a result of VA medical 
treatment are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002).

5.  The criteria for a 10 percent disability evaluation, but 
no higher, for residuals of a chin laceration are met.  38 
U.S.C.A. § 1155 and 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.



In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

The veteran filed his claims in April 2001 and October 2002, 
to which the RO issued VCAA notices to the veteran of VA's 
duty to assist and other VCAA responsibilities in responsive 
letters dated in August 2001 and May 2002, which preceded the 
initial adverse ratings of May 2002 and June 2003.  As such, 
the timing of the VCAA notice comports with the holding in 
Pelegrini, supra. 

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claims.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. § 
5103A (a),(b) and (c).  In particular, VA provided the 
veteran with a dermatological examination in connection with 
the increased rating claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-2 (1992); 38 U.S.C.A. § 5103A. 
Various private treatment records have been obtained and are 
also associated with the claims file.  Efforts to secure 
additional VA treatment records failed to produce any records 
helpful to the veteran's claims.  Specifically with regard to 
the veteran's application to reopen previously denied claims, 
he has been apprised of the requirement to submit new and 
material evidence, but he has merely asserted previously 
advanced contentions.  Because he has failed to submit new 
and material evidence, VA's duty to assist him is not 
triggered.  

Thus, VA has done everything reasonably possible to assist 
the veteran.  In the circumstances of this case, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case, and the record is ready for 
appellate review. 


New and Material Evidence

In a rating determination dated in April 1988, the RO, inter 
alia, denied entitlement to service connection for a right 
wrist injury, left knee injury, laceration of the right eye, 
residuals of histoplasmosis, residuals of a broken nose and 
an asserted throat disorder.  The latter was claimed by the 
veteran to have been the result of a bronchoscopy conducted 
at the VA hospital in Oteen, North Carolina during the late 
1950's.

The record indicates that the claims were denied because the 
evidence failed to demonstrate a right wrist injury, left 
knee injury, or laceration of the right eye in service.  The 
veteran's service medical records indicated that in October 
1952, he  fell from a bunk and sustained a traumatic 
deviation of his nasal septum, which was corrected manually, 
without demonstrated residuals.  

As to the claimed residuals of histoplasmosis, the record 
indicated that he was first so diagnosed in January 1957 
(i.e., approximately two years after military service), and 
the medical evidence underlying the diagnosis did not mention 
any incident of military service.  

With respect to a claimed throat injury asserted to result 
from VA medical treatment (bronchoscopy) at the VA hospital 
in Oteen, North Carolina during the late 1950's, according to 
a 1987 private physician's report, the veteran coughed up 
what was  believed to be a popcorn kernel that was lodged in 
his upper throat and which relieved his throat discomfort.  
Although the veteran has periodically alleged that he 
sustained additional disability as a result of the 
bronchoscope, there was no evidence of record that the 
veteran had a throat disability of any kind, and particularly 
resultant of VA treatment.  

Although the veteran submitted a Notice of Disagreement (NOD) 
with respect to that April 1988 rating determination, he 
withdrew the NOD in July 1988.  Inasmuch as the veteran did 
not perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).
Under 38 C.F.R. § 3.156 as in effect prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to this 
claim, as the change applies only to claims to reopen 
received on or after August 29, 2001, and these claims were 
received in April 2001.  Id.

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.

The evidence associated with the file since the claims were 
previously decided consists largely of copies of service 
medical entries that are duplicates of records already 
associated with the claims file when the claims were 
previously denied.  To the extent that the veteran has 
submitted private medical records which post-date the April 
1988 rating decision, they indicate either his previously 
rejected account of having sustained the claimed disorders in 
service, or are reflective of periodic medical treatment.  In 
either case, they do not constitute new and material 
evidence.  See Reonal v. Brown, 5 Vet. App. 458 (1993) 
(Medical opinion was not material where it was based on a 
veteran's recitation of events that had already been rejected 
in a previous decision on the merits); and Morton v. 
Principi, 3 Vet. App. 508 (1992) (Observing that evidence of 
the veteran's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  


With respect to the claimed deviated septum, right wrist 
injury, left knee injury, throat injury as a result of VA 
treatment and laceration above the right eye, the new 
evidence consists of the veteran's renewed assertions as that 
the claimed disorders occurred in service or as a result of 
VA treatment.  However, more is required to warrant reopening 
the claims.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Thus, the veteran's statements do not serve to 
reopen his claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).  

The evidence recently submitted does not bear directly or 
substantially upon the claims for a deviated septum, right 
wrist injury, left knee injury, throat injury as a result of 
VA treatment and laceration above the right eye under 
consideration.  Based on the foregoing, the Board concludes 
that, inasmuch as no new and material evidence has been 
presented to reopen those previously disallowed claims, the 
prior decision remains final.  Accordingly, the benefit 
sought on appeal must be denied.

With respect to the histoplasmosis claim, the veteran has 
additionally submitted some excerpts from medical 
encyclopedias.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  

The evidence recently submitted puts forward that 
histoplasmosis symptomatology consists of fever, chills and 
productive cough with possible joint stiffness, which derives 
from fungus, bird droppings, spores and soil.  The 
documentation explains that the condition is often so mild 
that it produces no apparent symptoms or those often similar 
to a common cold.  However, such documentation does not 
constitute new and material evidence that suffices to reopen 
the veteran's claim.  

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).  However, the newly-submitted 
evidence must both be from a competent source, and must show 
some suggestion of a possible linkage between the veteran's 
military service and the histoplasmosis diagnosed two years 
after his discharge.  Sacks v. West,  11 Vet. App. 314, 317 
(1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
 
Thus, new and material evidence has not been submitted to 
reopen the claims pertaining to service connection for the 
residuals of histoplasmosis and the appeals are denied.  


Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records are silent as to complaints, 
treatment or diagnoses relating to a neck injury per se.  The 
veteran was diagnosed  with "acute" cervical lymphadenitis 
in October 1952.  He was released as fit for duty after a 
penicillin treatment regimen.  Service medical records are 
otherwise silent as to complaints, treatment or diagnoses 
relating to that disorder and his discharge examination was 
negative for any relevant pathology.  The veteran has 
recently submitted an excerpt from a medical encyclopedia 
pertaining to lymphadenitis, which describes the condition as 
an infection of the lymph nodes.  Most significantly, there 
are no references among the assembled medical records as to 
any complaints, treatment or diagnoses relating to any lymph 
node or neck pathology in the over 50 years since the acute 
condition was assessed in 1952.  

In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court 
indicated that a VA examination is required when a claimant 
submits competent evidence of persistent and recurrent 
symptoms of a claimed disease and an indication that those 
symptoms may be associated with his active military service.  

Here, there is no showing of any such pathology or 
symptomatology in the many years after service.  Considering  
the extreme length of time between the service notation and 
the current absence of any clinical support of relevant 
pathology, the Board concludes that no reasonable possibility 
exists that affording a VA examination would aid in 
substantiating the claim.  The preponderance of the evidence 
is against the claim.  


Compensation Benefits Under 38 U.S.C.A §  1151- 
Immune System Disorder

The veteran contends that as a result of VA medical 
treatment, he developed an immune system disorder.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected. See 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358.

For claims filed on or after October 1, 1997, as in this 
case, the appellant must show that the VA treatment in 
question resulted in additional disability (or death) and 
that the proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable. See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151. The veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury. See 38 C.F.R. § 3.358(b)(1). Compensation will not be 
payable for the continuance or natural progress of diseases 
or injuries for which the hospitalization or treatment was 
authorized. See 38 C.F.R. § 3.358(b)(2).

A careful review of the record indicates that the veteran 
does not have any immune system disorder.  It is well-
settled that the law limits entitlement for VA compensation 
benefits based upon the incurrence of diseases and 
disabilities to where such a disease or disability is 
present.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. 
Derwinski,  3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval VA's 
definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").   

Because the veteran does not have an immune system disorder, 
the claim is denied.  


Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
May 2003.  The recent examination is also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the veteran 
prevails in either event.  However, if the weight of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

As noted above, the veteran was afforded a VA examination in 
May 2003.  The examiner noted the scar did not cause the 
veteran any symptoms.  He denied pain and/or loss of 
sensation.  On physical examination, the scar was two 
centimeters in length and located directly under the chin.  
There was no pain or adherence.  Texture of the skin was 
reported as unremarkable, but the scar has not been stable.  
There was no elevation or depression of the surface contour 
of the scar.  The scar was reported as superficial and 
without inflammation.  Diagnosis was chin laceration without 
residual dysfunction or limitation.  

The schedular criteria by which scars are rated were recently 
revised, and the new criteria have been in effect since 
August 30, 2002.  The claim for an increased rating was filed 
in October 2002.  Accordingly, the evaluation is limited to 
the revised criteria.  Disfigurement of the head, face, or 
neck is contemplated under Diagnostic Code 7800 and/or as 
scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the veteran is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  The Board finds that a rating of the scar itself 
would not violate the rule against pyramiding.

Under Diagnostic Code 7800, a 10 percent rating is assigned 
for one characteristic of disfigurement; a 30 percent rating 
is provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features or; with two or three characteristics of 
disfigurement; a 50 percent rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features, or; with four or 
five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Under Diagnostic Code 7801, a 10 percent rating is warranted 
where deep skin scars cover an area or areas exceeding 6 
square inches (39-sq. cm).  A 20 percent rating is warranted 
where the deep skin scar or scars covers an area or areas 
exceeding 12 square inches (77-sq. cm).  Note (1): Scars in 
widely separated areas as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part. Note (2):  A deep scar is one associated with 
underlying tissue damage.  Under Diagnostic Code 7802, 
superficial skin scars warrant a 10 percent rating where 
there is at least 929-sq cm. of scar area.  According to 
Diagnostic Code 7803, a 10 percent disability evaluation will 
be warranted with evidence of a superficial service-connected 
scar that is unstable.  Diagnostic Code 7804 provides that a 
10 percent disability evaluation will be warranted with 
evidence that a superficial service-connected scar is painful 
on examination.  Under Diagnostic Code 7805, scars are rated 
on limitation of function of affected part.  38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 (2004).

The clinical findings, specifically that the scar was 
unstable and superficial, support a 10 percent rating, but no 
higher, for residuals of a chin scar under Diagnostic Code 
7803.  The limited area involved as well as the absence of 
other symptomatology precludes any additional award under the 
other codes.  Additionally, the recent examination 
specifically noted that the veteran's scar was not painful on 
examination and that there was no functional impairment as 
would warrant consideration of a compensable rating under 
Diagnostic Code 7805.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claims.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's chin laceration has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a deviated septum, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
right wrist injury, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
left knee injury, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
throat injury as a result of VA treatment, the appeal is 
denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a laceration above the right eye, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
histoplasmosis of the lung and right eye, the appeal is 
denied.  

Entitlement to service connection for a neck injury is 
denied. 

Entitlement to compensation benefits under 38 U.S.C.A §  1151 
for an immune system disorder is denied.

Entitlement to a 10 percent disability evaluation for 
residuals of a skin laceration is granted, subject to the 
provisions governing the award of monetary benefits. 





	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


